Exhibit 99.1 Sterne Agee 2012 Financial Institutions Investor Conference Orlando - February 12-14, 2012 O. Leonard Dorminey Chief Executive Officer T. Heath Fountain Chief Financial Officer 1 CAUTIONARY STATEMENTS This presentation contains forward-looking statements about future financial performance, business plans and strategies of Heritage Financial Group, Inc.Because forward-looking statements involve risks and uncertainties, actual results may differ materially from those expressed or implied.Investors are cautioned not to place undue reliance on these forward-looking statements and are advised to carefully review the discussion of forward-looking statements and risk factors in documents that the Company files with the Securities and Exchange Commission, including the Company’s most recent Annual Report on Form 10-K and Quarterly Report on Form 10-Q. 2 EXECUTIVE MANAGEMENT TEAM Name Position Years in Banking Years with HBOS O. Leonard Dorminey Chief Executive Officer 34 10 T. Heath Fountain Chief Financial Officer and Chief Administrative Officer 11 8 David A. Durland Chief Banking Officer 29 1 Carol W. Slappey President - Albany Region & Chief Retail Administration Officer 38 18 O. Mitchell Smith Chief Credit Officer 34 6 3 MARKET FOOTPRINT AL GA FL ALBANY OCALA LAKE CITY Banking Mortgage Investments 4 DISCIPLINED APPROACH TO GROWTH lCompany began looking at merger and acquisition opportunities after the capital raise in 2005 lIn-house due diligence team with experience at other acquisitive institutions lRigorous due diligence process lFrom 2006 - 2008, walked away from many M&A opportunities, primarily due to pricing and credit quality lDuring that time period, the company opted to use dividends and stock buybacks as a better method to deploy capital lIn 2009, started M&A activity due to attractive pricing on branch purchases and FDIC-assisted opportunities 5 EXPANDING FRANCHISE 2006-2009 lExpanded into Ocala, Florida in 2006 with de novo branch Ø$47.0 million in loans Ø$62.9 million in deposits lFDIC-assisted acquisition of The Tattnall Bank in December 2009 ØNo loss-share - $15 million discount Ø$37 million in loans and OREO Ø$56 million in deposits lLake City, Florida branch purchase in December 2009 Ø$10 million in loans Ø$41 million in deposits 6 EXPANDING FRANCHISE 2010-2011 lFive branches in Georgia in May 2010 Ø$52 million in loans Ø$98 million in deposits (only $21 million in CDs) lExpanded into Valdosta in June 2010 with de novo branch Ø$46.3 million in loans Ø$19.2 million in deposits lMortgage origination expansion ØHistorically in Albany and Statesboro as a broker ØHired an experienced back office team to originate as a correspondent in January 2011 ØHave 20 originators in 11 offices in Georgia and Florida ØAbility to recruit experienced mortgage lenders ØOriginated $93.9 million in loans ØRevenue of $2.6 million in 2011 7 EXPANDING FRANCHISE 2011 lFDIC-assisted acquisition of Citizens Bank of Effingham on February 18 Ø3 branches in Effingham county and one branch in Chatham county (Savannah) Ø$139 million in loans Ø$156 million in core deposits lFDIC-assisted acquisition of First Southern National Bank on August 19 ØOne branch in Statesboro (in market acquisition) Ø$108 million in loans Ø$118 million in core deposits 8 EXECUTING OUR PLAN lRaised capital in November 2010 primarily to expand through FDIC-assisted acquisitions lSuccessfully completed two FDIC-assisted acquisitions in 2011 lBoth acquisitions have been fully integrated into HeritageBank of the South lContinued focus on core business ØImproving credit quality ØGrowing core loan portfolio ØIncreasing mortgage and investment business 9 FINANCIAL HIGHLIGHTS For the Quarter Ended
